EXECUTION COPY Exhibit AMENDMENT No. 1 Dated as of October 10, 2008 to AMENDED AND RESTATED RECEIVABLES PURCHASE AGREEMENT Dated as of September 26, 2008 This AMENDMENT NO. 1 (this “Amendment”) dated as of October 10, 2008 is entered into among PILGRIM’S PRIDE FUNDING CORPORATION (“Seller”), PILGRIM’S PRIDE CORPORATION (“Pilgrim’s Pride”) as initial Servicer, THE VARIOUS PURCHASERS AND PURCHASER AGENTS FROM TIME TO TIME PARTY THERETO and BMO CAPITAL MARKETS CORP., as administrator (in such capacity, together with its successors and assigns, the “Administrator”). RECITALS WHEREAS, the parties hereto have entered into a certain Amended and Restated Receivables Purchase Agreement dated as of September 26, 2008 (the “Agreement”); WHEREAS, in order to make the most efficient use of the financing facility contemplated by the Agreement and the other Transaction Documents, the Seller has requested the Purchaser and the Administrator to agree to certain amendments and/or modifications to such facility as described herein for various purposes; WHEREAS, the Purchaser and the Administrator are willing to agree to such amendments solely on the terms and subject to the conditions set forth herein; NOW, THEREFORE, in consideration of the promises and the mutual agreements contained herein and in the Agreement, the parties hereto agree as follows: SECTION 1.Definitions.All capitalized terms used, but not otherwise defined, herein shallhave the respective meanings for such terms set forth in Exhibit I to the Agreement. SECTION 2.Amendments to the Agreement.The Agreement is hereby amended as follows: 2.1.The definition of “Loss Percentage” set forth in Exhibit I to the Agreement is hereby amended and restated in its entirety as follows: “Loss Percentage” means, on any date, (a) solely during the Waiver Period, the greatest of (i) 4 times the sum of (x) the highest average of the Default Ratios for any three consecutive calendar months during the twelve most recent calendar months, plus (y) the greater of (1) the highest average of the Dilution Ratios for any three consecutive calendar months during the twelve most recent calendar months and (2) 1.75%, (ii) 3.5 times the quotient (expressed as a percentage) of (x) the aggregate Outstanding Balance of the Eligible Receivables then included in the Net Receivable Pool Balance of the non-Investment Grade Obligor with the greatest amount of Receivables included in the Net Receivables Pool Balance divided by (y) Net Receivables Pool Balance on such date, and (iii) 12%; and (b)at all times following the expiration of the Waiver Period, the greatest of (i) 5 times the sum of (x) the highest average of the Default Ratios for any three consecutive calendar months during the twelve most recent calendar months, plus (y) the greater of (1) the highest average of the Dilution Ratios for any three consecutive calendar months during the twelve most recent calendar months and (2) 2.25%, (ii) 4 times the quotient (expressed as a percentage) of (x) the aggregate Outstanding Balance of the Eligible Receivables then included in the Net Receivable Pool Balance of the non-Investment Grade Obligor with the greatest amount of Receivables included in the Net Receivables Pool Balance divided by (y)
